COX, Judge
(concurring with modest reservations):
For some time now, I have been “urg[ing] a fresh look at the proper application of the Fourth Amendment to ... [military] society.” United States v. Morris, 28 MJ 8, 14 (CMA 1989) (Cox, J., concurring in part and dissenting in part); see also United States v. Moore, 23 MJ 295, 299-300 (CMA 1987) (Cox, J., concurring in the result). Recently, in United States v. Alexander, 34 MJ 121, 127-28 (CMA 1992) (Cox, J., concurring in the result), I tried again. The instant case presents yet another opportunity. Unfortunately, the majority remains attached, verbally, to doctrines intended for Mainstreet, USA, not military organizations. I have no doubt *43that the Fourth Amendment has meaning and protects servicemembers everywhere from arbitrary or unlawful actions of military authorities. My disagreement with our prior holdings stems from their mechanical application of doctrine arising in a civilian context to cases arising uniquely in the military context.
As the lead opinion notes, this dialogue first jumped off track in United States v. Brown, 10 USCMA 482, 488, 28 CMR 48, 54 (1959), wherein a majority of two invented the requirement that a military commander must have what it termed “[r]easonable or probable cause” in order to authorize what it termed an “apprehension” and “search.” 1
Within a few short years, the majority had “equated” the commander to a federal magistrate:
Power to authorize a search is within the province of the commanding officer____ Paragraph 152, Manual for Courts-Martial, United States, 1951. In this context he stands in the same relation vis-a-vis the investigating officer and an accused as the Federal magistrate. And we have so equated him. United States v. Ness, 13 USCMA 18, 32 CMR 18; United States v. Battista, 14 USCMA 70, 33 CMR 282; United States v. Davenport, 14 USCMA 152, 33 CMR 364.
United States v. Hartsook, 15 USCMA 291, 294, 35 CMR 263, 266 (1965) (emphasis added). Cf. United States v. Fimmano, 8 MJ 197 (CMA 1980) (Fourth Amendment “requirement ... that ‘no Warrants shall issue, but upon probable cause, supported by Oath or affirmation’ ” applies with equal force to command-ordered “search”).2
It was but a small step to declare the commander a virtual trespasser in his own barracks. E.g., United States v. Thomas, 1 MJ 397 (CMA 1976); United States v. Roberts, 2 MJ 31 (CMA 1976); United States v. Ezell, 6 MJ 307 (CMA 1979).
Predictably, any time it appeared in sublime appellate hindsight that commanders in the field did not look, talk, think, and act like enchambered legal scholars, those command actions were deemed tainted, and all resulting evidence was barred from courts-martial. E.g., United States v. Ezell, supra. Even the most fundamental obligation of military command—the duty to inspect the forces to ensure mission preparedness—was severely and unrealistically curtailed; only the most superficial range of tangible items could be examined in the name of a military inspection—every other sort of examination quickly being branded a mere “subterfuge” for a search. United States v. Thatcher, 28 MJ 20, 24 (CMA 1989); United States v. Johnston, 24 MJ 271, 274 (CMA 1987). Compare United States v. Middleton, 10 MJ 123 (CMA 1981), and United States v. Moore, supra at 295-99, with United States v. Alexander, supra at 127-28, and United States v. Moore, supra at 299-300 (Cox, J., concurring in the result).
In 1980 the President, no doubt under duress of this Court’s campaign, promulgated various rules of evidence for the armed forces. In part, these rules reflected the then-existing Fourth Amendment holdings of this Court, which in turn applied literalistically the civilian-community-based Supreme Court holdings. See Chapter XXVII, Military Rules of Evidence, Manual for Courts-Martial, United States, 1969 (Revised edition) (Change 3). With few notable exceptions, e.g., United States v. Stuckey, 10 MJ 347 (CMA 1981); Murray v. Haldeman, 16 MJ 74 (CMA 1983), the dialogue remains largely unchanged—this case included.
In my view, history has merely confirmed the wisdom of Judge Latimer’s original dissent in Brown, wherein after a lengthy recitation of military authorities, he observed:
*44I do not contend a commanding officer has unlimited power to search members of his command, but I do assert he is not circumscribed by all the refinements applied in civilian cases. He has many occasions, other than searches to obtain incriminating evidence, which justify orders to search members of his command while on station. These are not present in the civilian community and, under any conceivable theory, it is only when his orders to search or seize cannot be considered reasonable that they are unlawful. What constitutes a reasonable search depends upon the facts and circumstances of each individual case, and in the military there are many factors which must be considered.
The word “reasonable” as it must be interpreted in military law is not limited to those situations where the commander has probable cause to believe a particular person possesses contraband and he alone can be searched. If it were so limited, then the civilian doctrine might be applicable. But it must be remembered that a commanding officer has the duty to maintain law and order and to protect the welfare, health, well-being, and safety of the command. He cannot sit idly by and await positive information that offenses are being committed. He has an obligation to prevent any misbehavior which will impair the efficiency and good order of his command. Surely the captain of a ship is not required to allow liquor or drugs to be smuggled aboard because he cannot fix with certainty the particular culprit. While a civilian can be denied the right to board the ship, under ordinary circumstances a member of its complement may not, and searching is the only effective way to reach the evil if the smuggling is being done by sailors. The same principle is involved when Army or Air Force personnel come on station. Therefore, in order to determine whether a commander has reasonable cause to order a search, consideration must be given to his duties and responsibilities to maintain a combat ready outfit, and his judgment should not be questioned unless he clearly abuses his authority.
10 USCMA at 492-93, 28 CMR at 58-59 (citations omitted).
In United States v. Stuckey, 10 MJ at 359-60, then-Chief Judge Everett echoed the reasonable-commander theme, observing:
A military commander has responsibilities for investigation and for law enforcement that a magistrate does not possess. Also, he has responsibilities for the welfare and combat readiness of the personnel under his command. The commander’s responsibilities with respect to an installation or area over which he has command give him the power to deny entry to persons who do not submit to a search at the gateway. Similarly, these responsibilities provide the commander with a basis for curtailing the exercise of First Amendment rights within the area under his command. Paragraph 152 of the [1951 and 1969] Manual for Courts-Martial, in which the President empowered commanders to authorize searches and seizures as to persons and property under his command, was not promulgated because the commander could by legalistic legerdemain be transmuted into a magistrate; but instead this was done because, in light of the responsibilities imposed upon the commander, it was reasonable to give him this power.
In promulgating paragraph 152 of the Manual the President may also have recognized that inherent in the command structure are some safeguards against a commander’s indiscriminate invasion of the privacy of his subordinates. For one thing, combat readiness of troops depends in large part upon their motivation, but discipline and punishment cannot alone develop the necessary motivation. Leadership is also required, and one aspect of successful leadership is concern for the welfare of subordinates. Loyalty in a military unit, as in other organizations, is a two-way street. A commander who approves—or even tolerates—arbitrary invasions of the privacy *45of his subordinates is not demonstrating the brand of leadership likely to command the loyalty or produce the high morale associated with a combat-ready organization. Accordingly, a commander has some incentive to act reasonably and with sound judgment in acting on requests for searches and seizures which involve his personnel. Moreover, repeated failures by a commander to respect the Fourth Amendment rights of his troops might become a basis for a “complaint of wrongs” under Article 138 of the Uniform Code, 10 USC § 938, or, in the extreme case, even for a prosecution for dereliction of duties as a commander. See Article 92, UCMJ, 10 USC § 892.
(Citations and footnotes omitted.)
Albeit with limitations, our cases have long since recognized the uniqueness of “searches and seizures” in the military community. Without much difficulty, we readily acknowledge at least four major variances from conventional Fourth Amendment doctrine:
First, there is no requirement in the military that the commander who issues a search authorization be a judicial officer: “The commander’s power to authorize searches of places and persons under his control exists—to whatever extent it does exist—because it complies with the Fourth Amendment’s basic norm of reasonableness.” United States v. Stuckey, 10 MJ at 361. Indeed, the very term, “neutral and detached commander,” would be an oxymoron, for how can a person “command” a military unit and still be detached, disinterested, and neutral?
Second, there is no military requirement that the search authorization “be in writing.” United States v. Stuckey, 10 MJ at 358, 360-61; see United States v. McClain, 31 MJ 130, 134 (CMA 1990). A verbal search authorization which satisfies the requirement for particularization will suffice.
Third, there is no requirement for an oath or affirmation. United States v. Stuckey, 10 MJ at 361.
Fourth, the most pervasive of all general searches—the “military inspection”—may be conducted utterly without probable cause and without the particularization required for a warrant. United States v. Middleton, 10 MJ 123 (CMA 1981).
My position is simple. The Fourth Amendment only protects military members against unreasonable searches within the context of the military society. See Goldman v. Weinberger, 475 U.S. 503, 106 S.Ct. 1310, 89 L.Ed.2d 478 (1986). Something as drastic as a “shakedown inspection” can only be justified in the military because of the overriding need to maintain an effective force. Likewise, preemptive strikes on drugs and other dangers can only be reasonable because of their impact on the mission. See United States v. Alexander and Murray v. Haldeman, both supra. The United States Court of Military Appeals has the obligation to ensure that inspections, searches, and seizures in the military society are reasonable in their inception and in their conduct. This means that commanders must have rules which are honest, simple, forthright, and easy for both the commander and the commanded to understand.
Thus, I urge a relook at the Military Rules of Evidence.3 It seems to me that *46very simple rules would suffice to balance Fourth Amendment protection with the realities of military society. If the commander acted reasonably in authorizing a “search,” given the time, place, circumstances and information available to him, then the fruits of that intrusion should not be suppressed. “Stated another way,” as I expressed it in United States v. Morris, 28 MJ at 18, “if the commander would have been remiss in failing to act to abate the potential threat to the installation, personnel, and mission, then the evidence should not be suppressed.” Whether the commander acted reasonably will be determined in the first instance by military judges who must rule on objections to evidence seized. I give the word “reasonable” its ordinary meaning, i.e., “agreeable to or in accord with reason or sound judgment; logical ... not exceeding the limit prescribed by reason; not excessive: ... endowed with reason ... capable of rational behavior, decision____” The Random House College Dictionary 1100 (1980 rev. ed.). Another way of saying it is that reasonable is that which is founded upon a reason.4
As I read the lead opinion in this case, the bottom line is that this commander had ample reason to authorize the search; so did the police officer conducting the search. Indeed, everyone acted in good faith. Clearly, the commander acted reasonably in authorizing and conducting the “search.”5 Although I do not believe that the “good-faith exception” created in United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984), is apropos to command-ordered searches and seizures,6 the reasoning advanced by Judge Crawford in reaching her conclusions is sufficiently analogous to my view to permit me to concur with her that this search was carried out in good faith and was reasonable under the Fourth Amendment.

. It should be noted that the initial selection of terminology such as "search," "apprehension," or "inspection” tends to be outcome-determinative.


. Both the claim that commanders stood on the same footing as federal magistrates and the oath/affirmation requirement were later abandoned in United States v. Stuckey, 10 MJ 347, 360-61 (CMA 1981).


. Manual for Courts-Martial, United States, 1984. As I read Mil.R.Evid. 313 (“Inspections and inventories in the armed forces”); 314 ("Searches not requiring probable cause"); and 315 (“Probable cause searches"), they are only mirages anyway—traps for the unwary. Indeed Mil.R.Evid. 314(k) itself contains the exception that swallows these "rules,” stating: “A search of a type not otherwise included in this rule and not requiring probable cause under Mil.R.Evid. 315 may be conducted when permissible under the Constitution of the United States as applied to members of the armed forces.”
In other words, unless we are to ignore plain meaning, if the "search” does not make it as a Mil.R.Evid. 313 "inspection," or as a Mil.R.Evid. 315 "probable cause search,” or as one of the recognized exceptions listed under Mil.R.Evid. 314, the results of the search are still admissible if the search was constitutional. Thus, the results of constitutional searches are not subject to exclusion under the Military Rules of Evidence. Neither, it goes without saying, can the *46Rules cause evidence to be admitted in a court-martial if the Constitution forbids it. Hence, Mil.R.Evid. 313-15 are not "rules" at all, but at best a restatement of the rules; the rule is the Constitution. I certainly agree that service-members, commanders, military police, and military justice practitioners should have up-to-date materials on constitutional law. However, I suggest it is time to de-Manualize these provisions because people keep trying to “apply" them, thinking they are rules.


. Criminal-justice systems deal with the concept of reasonableness everyday, for none can be convicted unless the trier of fact is convinced beyond a reasonable doubt of the accused’s guilt.


. Given that ration control was one of the accused’s military duties, it is highly probable that the commander’s actions amounted to a simple military inspection. United States v. Alexander, 34 MJ 121, 127-28 (CMA 1992) (Cox, J., concurring in the result).


. I believe technical doctrines such as the "good-faith exception” should not be forced to fit military commanders, Mil.R.Evid. 311(b)(3) notwithstanding. I appreciate that the President added Mil.R.Evid. 311(b)(3) in an attempt to restore some measure of realism to command authority. However, Leon stands for the proposition that the fruits of a police search are admissible at trial, even though some defect in the warrant is later discovered, provided the search was conducted in good faith by law enforcement officials acting pursuant to a facially valid search warrant issued by a neutral and detached magistrate or judge. Thus Leon is grounded upon justifiable police reliance on the legal conclusions of the recognized legal authority of the magistrate or judge. I believe it is both unrealistic and unnecessary to extend this doctrine to commanders, whose training and role ordinarily in no way resembles that of a magistrate or judge. As to the latter point, I agree with then-Chief Judge Everett's view of the applicability of the Leon doctrine to the military, in light of the role of a commander visa-vis a magistrate. See United States v. Morris, 28 MJ 8, 12 (CMA 1989).